DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 23 and 25 recite wherein the walls “consist exclusively of a metal”.  The original disclosure described using metal for the walls but was not so narrow as to recite exclusivity of material.  Therefore, the narrower limitation is new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 14, 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al. (U.S. Application Publication No. 2004/0224120) in view of Rusek, JR. (U.S. Application Publication No. 2012/0009376) and Rusek, JR. (U.S. Application Publication No. 2004/0180176).
Eyhorn discloses a vacuum insulated panel (Fig. 1) comprising: an airtight casing enclosing a space under vacuum , the vacuum insulated panel having a thermal conductivity of less than 100 mW/m.K, at 20 degrees C and in an environment at atmospheric pressure (par. 11), the airtight casing comprising an inner metal wall and an outer metal wall, airtightly sealed together peripherally (par. 29), and a porous thermally insulating material (1) disposed in the space, the porous thermally insulating material being structural to support the inner and outer metal walls against atmospheric pressure (par. 11), wherein the inner metal wall and outer metal wall are surrounded by an attachment flange (5) which comprises a mechanically reinforced frame (par. 29) located at least locally around the seal between the inner metal wall and outer metal wall, and which receives, around said seal, fixing means for attaching to a structure to which the vacuum insulated panel is added in order to be attached intended use), the attachment flange having an increased thickness compared with the thickness of the inner metal wall and outer metal wall, in order to define the mechanically reinforced structure surrounding a seal surface between the inner metal wall and outer metal wall (Fig. 1), wherein the panel can be used in a sump at temperatures ranging from -50°C to 15°C or from 50°C to 300°C or as a heat store in an engine (par. 4), and further comprising at least one of the inner metal wall and outer metal wall comprising successive step-shaped folds defined by multiple folds of the at least one of the inner metal wall and outer metal wall successively in a first direction, a second direction, and the first direction, wherein the second direction is not parallel to the first direction (Fig. 1, at edges of 5).
Eyhorn fails to teach each of the inner metal wall and the outer metal wall having a thickness of between .07 mm and 3 mm, wherein the material is aerogel, wherein the metal is stainless steel or aluminum, and wherein the inner metal wall and outer metal wall, include both concave-formed sections and are arranged with one of said concavities inside the other so as to jointly define a bowl having a double wall.
Rusek ‘376 teaches that it is known in the art to manufacture a foil with a thickness of less than 3 mm (par. 33), that aerogel can be used in small area insulation (par. 16), and that aluminum can be used for wall structure (par. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the walls with a thickness of less than 3 mm, in order to adjust the amount of material used and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the walls with aluminum, in order to adjust costs and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Rusek ‘176 teaches that it is known in the art to manufacture a vacuum insulation panels in the shape of a bowl (par. 42), wherein the bowl has inner and outer concave sections a plurality of bends, with each of the plurality of bends comprising corresponding bends in the inner and outer concave sections, at least one of the plurality of bends being convex with respect to an inside of the bowl (Fig. 7, since the bowl is rounded has a bend at every section of the bowl).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the panel of Eyhorn with a bowl shape, in order to adjust the uses of the panel and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the insulating material as aerogel, since Rusek ‘376 teaches that aerogel can be used in small area insulation (such as a bowl) and such a modification would be the use of a known material in a known manner.

Claims 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al. (U.S. Application Publication No. 2004/0224120) in view of Rusek, JR. (U.S. Application Publication No. 2012/0009376), Rusek, JR. (U.S. Application Publication No. 2004/0180176) and Hunter (U.S. Patent No. 6,037,033).
The modified device of Eyhorn teaches all the claimed limitations as shown above but fails to teach wherein the space contains a gas having a thermal conductivity that is lower than 26mW/m.K.
Hunter teaches that it is known in the art to fill a space with in a vacuum panel with a gas having a thermal conductivity that is lower than 26mW/m.K (col. 11, lines 51-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have filled the space with a gas, in order to enhance the thermal properties of the panel.

Claims 11, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al. (U.S. Application Publication No. 2004/0224120) in view of Rusek, JR. (U.S. Application Publication No. 2012/0009376), Rusek, JR. (U.S. Application Publication No. 2004/0180176), Hunter (U.S. Patent No. 6,037,033) and Byrd et al. (U.S. Patent No. 4,403,075).
The modified device of Eyhorn teaches all the claimed limitations as shown above but fails to teach wherein multiple parts are used in an aircraft engine nacelle with inner and outer fixed structures.
Byrd teaches that it is known in the art to use thermal panels in aircraft engine nacelles (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vacuum insulted panels in an aircraft engine nacelle, since such a modification would be the use of a known device in a known manner to achieve a predictable result.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art of record fails to teach the concave sections, it is noted that a rounded bowl reads on the limitations as currently claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that the prior art of record teaches away from aerogel, the prior art teaches that it is known in the art to use aerogel in small area insulation environments.  A bowl is a small area to this degree and therefore the prior art does not teach away from aerogel in the situation used in the rejection above.
Applicant’s remaining arguments have been addressed in the modified rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733                                                                                                                                                                                                        /JEFFREY R ALLEN/Primary Examiner, Art Unit 3733